        Case 1:18-cr-00172-GLR Document 233 Filed 09/23/20 Page 1 of 1

                                                                             Charles N. Curlett, Jr.
                                                                                           Partner
                                                                   Admitted in Maryland, New York
                                                                      and the District of Columbia

                                                                  Rosenberg Martin Greenberg, LLP
                                                                  25 South Charles Street, 21st Floor
                                                                         Baltimore, Maryland 21201
                                                                 (o) 410-685-0008; (m) 917-667-0861
                                                                      ccurlett@rosenbergmartin.com


September 23, 2020

Via ECF

Hon. George L. Russell
United States District Court
for the District of Maryland
101 W. Lombard Street
Baltimore, Maryland 21201

Re:    United States v. Kamal Dorchy, Case No. 1:18-cr-00172-GLR

Dear Judge Russell,

     On behalf of Mr. Dorchy, I would like to request a scheduling conference with
the Court to set in dates for a hearing and trial of this matter.

      I certainly recognize the demands placed on the Court due to the on-going
pandemic. Nonetheless, Mr. Dorchy has been incarcerated for three years awaiting
trial. I believe the absence of any dates on the calendar, especially in light of the
Court’s recent order tolling the speedy trial clock, is a source of anguish for him. It
would also be helpful for defense counsel to have these dates set aside, even if well
into next year, for planning purposes.

      I thank the Court for its consideration of this request.

                                         Very truly yours,




                                         Charles N. Curlett, Jr.


cc:   AUSA Jeffrey Izant, via ECF
      AUSA Ayn Ducao, via ECF
